Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  19-OCT-2022
                                                  08:12 AM
                                                  Dkt. 72 OCOR

                            NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

               STATE OF HAWAI#I, Plaintiff-Appellee, v.
               TROY D. BORGE, JR., Defendant-Appellant.


         APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                      (CASE NO. 2CPC-XX-XXXXXXX)



                       ORDER OF CORRECTION
               (By: McCullen, J., for the court1)
          IT IS HEREBY ORDERED that the Summary Disposition Order
entered on September 14, 2022 (docket no. 70) in the above case
is corrected as follows:
          The date of the Judgment; Conviction and Sentence in
the last paragraph on page 14 is incorrect. The correct date
should be June 7, 2021 so that the paragraph reads: "Based on
the foregoing, we hold that the circuit court did not err in
denying Borge's Motion to Dismiss and ordering restitution to the
CW, and affirm the circuit court's June 7, 2021 Judgment;
Conviction and Sentence."
          The Clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of this change.
          DATED: Honolulu, Hawai#i, October 19, 2022.

                                          FOR THE COURT:

                                          /s/ Sonja M.P. McCullen
                                          Associate Judge


     1
         Leonard, Presiding Judge, Nakasone and McCullen, JJ.